DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on October 28, 2021 for application number 16/740,408. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Election/Restrictions
        Applicant’s election without traverse of Species A: {Figures 1-14} in the reply filed on October 28, 2021 is acknowledged.

Specification
       The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “An Internal Combustion Engine with Fuel Compressor Chamber Cylinders” or a similar/another one.

Disposition of Claims
     Claims 1-20 are pending in this application.
     Claims 1-20 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claims 1, 6, 14 and 20, the limitation "said air compression cylinder" in “…a port connecting said air compression cylinder and said combustion chamber cylinder…”, lacks sufficient antecedent basis for this limitation in the claim. In order to advance prosecution, said limitation will be read and interpreted as “…a port connecting said air compressor cylinder and said combustion chamber cylinder…” to fix the antecedent basis.

Claims 2-5, 7-13 and 15-19 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base independent claims 1, 6, 14 and 20 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Rohs – US 2012/0145120 A1), in view of (Devine – US 2012/0304967 A1).

With regard to claim 1, Rohs (Fig. 5) disclose:
An engine (axial-piston engine 501) comprising:
a combustion chamber (at least one of working cylinder 520) cylinder with a second piston (at least one of corresponding working pistons 530); 
said second piston (530) having a connecting rod (at least one of connecting rods 535) and connecting rod head; 
said second piston (530) and connecting rod having a linear movement; 
two fuel compressor chamber cylinders (compressor cylinders 560) each with a third piston (compressor pistons 550
said third pistons (550) each moving in an opposite cycle (As shown in Fig. 5), 
said fuel compressor chamber cylinders (560) being linearly offset; and, 
said third pistons (550) each moving in the same linear motion and for the same length of motion as said connecting rods and said connecting rod heads of said piston and said second piston (530).

But Rohs does not explicitly and/or specifically meet the following limitations: 
(A) an air compressor cylinder with a piston; a port connecting said air compressor cylinder and said combustion chamber cylinder

However, regarding limitation (A), Devine discloses an air compressor (air compressor 14: Fig. 2) cylinder with a piston (single or dual acting piston 56: [0019]) to supply air to the combustion chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine of Rohs incorporating an air compressor as taught by Devine in order to supply the required air to the main combustion chamber.

With regard to claim 2, Rohs in view of Devine disclose the engine according to claim 1, and further on Rohs in view of Devine also discloses:
said combustion chamber cylinder having 
an igniting burner, 
a motorized air / fuel mixture pump, and 
a main burner; 
said igniting burner receiving a pressurized air fuel mixture from said motorized air / fuel mixture pump and having an ignition means; and, 
said main burner mixing and injecting an air / fuel mixture beyond said igniting burner into said combustion chamber cylinder.

With regard to claim 3, Rohs in view of Devine disclose the engine according to claim 1, and further on Rohs in view of Devine also discloses:
said head having a plurality of layers of material forming an enclosure and ports; and, said layers of material having a flexible gasket material there between.

With regard to claim 4, Rohs in view of Devine disclose the engine according to claim 1, and further on Rohs in view of Devine also discloses:
said engine having 
an expansion chamber cylinder with a fourth piston, 
said expansion chamber cylinder having 
a port connection to said combustion chamber cylinder with said second piston; 
said second piston having a connecting rod and a connecting rod head being 180 degrees out of phase of and between said piston of said air compressor cylinder, 
said piston having a connecting rod and a connecting rod head on one side and 
said fourth piston having a connecting rod and connecting rod head on the other side; and, 
said second piston having a connecting rod and a connecting rod head being weighted to balance said connecting rod and said connecting rod head of said piston and said 

With regard to claim 5, Rohs in view of Devine disclose the engine according to claim 1, and further on Rohs in view of Devine also discloses:
a heat shield containing said combustion chamber cylinder and 
said expansion chamber cylinder; and, 
said engine guiding flow of air around said combustion chamber cylinder and 
said expansion chamber cylinder.

With regard to claim 6, Rohs (Fig. 5) disclose:
An engine comprising (Please follow similar limitations as explained above in claim 1, except otherwise noted below):
a combustion chamber cylinder with a second piston; 
said second piston each having a connecting rod; 
said second piston, and said connecting rod having a linear movement; 
a plurality of seals (guide-face sealing face 1332E, stem sealing face 1332D, control piston seal 1363, first control chamber seal 1365, second control chamber seal 1366, sealing sleeve 1367: Fig. 6) having an outer shape registering to an interior surface of said combustion chamber cylinder, an outer side, and an inner surface, and 
each of said seals having an end; 
said second piston connecting solidly to a connecting rod; 
said second piston having retainers each holding at least one of said seals between nearly parallel planes wherein each of said retainers is rotated about 90 degrees relative to each other and retains said seals and wherein said seals overlap at their ends; 
said second piston having said seals to said combustion chamber cylinder extending outwardly from center of said second piston to said chamber cylinder; 
said second piston having a mechanism moving said seals to said combustion chamber cylinder; and, 
said second piston having outer surface material containing an outer side of one of said seals and said retainer containing an inner surface of one of said seals.

But Rohs does not explicitly and/or specifically meet the following limitations: 
(A) an air compressor cylinder with a piston; a port connecting said air compressor cylinder and said combustion chamber cylinder

However, regarding limitation (A), Devine discloses an air compressor (air compressor 14: Fig. 2) cylinder with a piston (single or dual acting piston 56: [0019]) to supply air to the combustion chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine of Rohs incorporating an air compressor as taught by Devine in order to supply the required air to the main combustion chamber.

With regard to claim 7, Rohs in view of Devine disclose the engine according to claim 6, and further on Rohs in view of Devine
a rotator mechanism having a lever maintaining structure connecting to at least one of said connecting rods; and, a flexible plate wherein upon when said lever contacts said flexible plate, said lever moves and said lever through said structure rotates at least one of said connecting rods.

With regard to claim 8, Rohs in view of Devine disclose the engine according to claim 6, and further on Rohs in view of Devine also discloses:
said head having a plurality of layers of material forming an enclosure and ports; and, said layers of material having a flexible gasket material therebetween.

With regard to claim 9, Rohs in view of Devine disclose the engine according to claim 8, and further on Rohs in view of Devine also discloses:
wherein said layers of material are metallic and metallic alloy, and wherein said flexible gasket material is carbon based.

With regard to claim 10, Rohs in view of Devine disclose the engine according to claim 9, and further on Rohs in view of Devine also discloses:
wherein said layers of material are one of steel, nickel plated steel, stainless steel alloy, high temperature nickel based super alloy, and silicon carbide.

With regard to claim 11, Rohs in view of Devine disclose the engine according to claim 9, and further on Rohs in view of Devine also discloses:
wherein said flexible gasket material is one of graphite and graphite stainless steel composite.

With regard to claim 12, Rohs in view of Devine disclose the engine according to claim 6, and further on Rohs in view of Devine also discloses:
said engine having 
an expansion chamber cylinder with a fourth piston, 
said expansion chamber cylinder having 
a port connection to said combustion chamber cylinder with said second piston; 
said second piston having
a connecting rod and a connecting rod head being 180 degrees out of phase of and between said piston of said air compressor cylinder, 
said piston having a connecting rod and a connecting rod head on one side and said fourth piston having a connecting rod and connecting rod head on the other side; and, 
said second piston having 
a connecting rod and a connecting rod head being weighted to balance with said piston of said air compressor cylinder.

With regard to claim 13, Rohs in view of Devine disclose the engine according to claim 6, and further on Rohs in view of Devine also discloses:
a heat shield containing said combustion chamber cylinder and said expansion chamber cylinder; and, said engine guiding flow of air around said combustion chamber cylinder and said expansion chamber cylinder.

With regard to claim 14, Rohs (Fig. 5) disclose:
Please follow similar limitations as explained above in claims 1 and 6, except otherwise noted below):
a combustion chamber cylinder with a piston; 
said piston having a connecting rod; 
said piston and said connecting rod having a linear movement; 
a valve mechanism moving at least one valve, 
said valve mechanism ([0262]) having a continuous loop connecting two rotational components, 
said at least one valve having an opened position and a closed position; 
said valve mechanism having 
at least one valve gear, 
at least two valve gear segments, 
at least one valve crank, 
at least one connecting rod, 
at least one rocker, and 
said at least one valve; 
said valve mechanism having 
more than one of said valve gear segment attaching to said continuous loop, 
said at least two valve gear segments engaging said at least one valve gear at intervals, 
said at least one valve gear connecting to said at least one valve crank, a valve connecting rod connecting to said at least one valve crank and said at least one rocker, 
said at least one rocker connected to said at least one valve; 
said at least two valve gear segments attaching to said continuous loop, 
one of said at least two valve gear segments being timed to operate said valve mechanism to close a valve before top dead center of either of said pistons and a second of said at least two valve gear segments being timed to operate said valve mechanism to open a valve at or near bottom dead center of either of said pistons; and, 
said valve operating mechanism having said at least two valve gear segments engaging said at least one valve gear at intervals turning said at least one valve gear 180 degrees on each passage of one of said valve gear segments.

But Rohs does not explicitly and/or specifically meet the following limitations: 
(A) an air compressor cylinder with a piston; a port connecting said air compressor cylinder and said combustion chamber cylinder

However, regarding limitation (A), Devine discloses an air compressor (air compressor 14: Fig. 2) cylinder with a piston (single or dual acting piston 56: [0019]) to supply air to the combustion chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine of Rohs incorporating an air compressor as taught by Devine in order to supply the required air to the main combustion chamber.

With regard to claim 15, Rohs in view of Devine disclose the engine according to claim 14, and further on Rohs in view of Devine also discloses:
a non-concentric exhaust valve having a valve stem; said exhaust valve stem having a hole; said exhaust valve stem hole receiving an insertable pin; and, said insertable pin fitting in a slot wherein said exhaust valve stem follows a linear non-rotational motion.

With regard to claim 16, Rohs in view of Devine disclose the engine according to claim 14, and further on Rohs in view of Devine also discloses:
said valve operating mechanism having a position maintaining mechanism that engages at said open position of said valve and at said closed position of said valve.

With regard to claim 17, Rohs in view of Devine disclose the engine according to claim 14, and further on Rohs in view of Devine also discloses:
said head having a plurality of layers of material forming an enclosure and ports; and, said layers of material having a flexible gasket material therebetween.

With regard to claim 18, Rohs in view of Devine disclose the engine according to claim 14, and further on Rohs in view of Devine also discloses:
expansion chamber cylinder having a port connection to said combustion chamber cylinder with said piston; said piston having a connecting rod and a connecting rod head being 180 degrees out of phase of and between said piston of said air compressor cylinder, said piston having a connecting rod and a connecting rod head on one side and said piston having a connecting rod and connecting rod head on the other side; and, said piston having a connecting rod and a connecting rod head being weighted to balance the engine when running.

With regard to claim 19, Rohs in view of Devine disclose the engine according to claim 14, and further on Rohs in view of Devine
a heat shield containing said combustion chamber cylinder and said expansion chamber cylinder; and, said engine guiding flow of air around said combustion chamber cylinder and said expansion chamber cylinder.

With regard to claim 20, Rohs (Fig. 5) disclose:
An engine comprising (Please follow similar limitations as explained above in claims 1, 6 and 14, except otherwise noted below):
a combustion chamber cylinder with a second piston; 
said second piston having a connecting rod and connecting rod head; 
said second piston and connecting rod having a linear movement; 
two fuel compressor chamber cylinders each with a third piston, 
said third pistons each moving in an opposite cycle, 
said fuel compressor chamber cylinders being linearly offset; 
said third pistons each moving in the same linear motion and for the same length of motion as said connecting rods and said connecting rod heads of said piston and said second piston; 
said engine having an expansion chamber cylinder with a fourth piston, 
said expansion chamber cylinder having a port connection to said combustion chamber cylinder with said second piston; 
said second piston having a connecting rod and a connecting rod head being 180 degrees out of phase of and between said piston of said air compressor cylinder, 
said piston having a connecting rod and a connecting rod head on one side and said fourth piston having a connecting rod and connecting rod head on the other side; and, 
said second piston having a connecting rod and a connecting rod head being weighted to balance said connecting rod and said connecting rod head of said piston and said piston and said connecting rod and said connecting rod head of said fourth piston and said fourth piston.

But Rohs does not explicitly and/or specifically meet the following limitations: 
(A) an air compressor cylinder with a piston; a port connecting said air compressor cylinder and said combustion chamber cylinder

However, regarding limitation (A), Devine discloses an air compressor (air compressor 14: Fig. 2) cylinder with a piston (single or dual acting piston 56: [0019]) to supply air to the combustion chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine of Rohs incorporating an air compressor as taught by Devine in order to supply the required air to the main combustion chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747